DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 09/19/2022. 
The application contains 1-20, all have been examined. Claims 1, 2, 4, 13, 14, 16 and 18 have been amended. 
Previous rejections under 35 USC § 112 and 35 USC § 103 have been withdrawn as necessitated by the claim amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-4, 9-16, 18-19 and 20) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 20180267946), in view of Bloomfield et al. (US 20120221944) and in view of Roland et al. (US 20070288355), in view of Amsterdam et al. (US 20170124028).

In regards to claims (1, 13 and 18), Dang teaches a method for enabling pictorial content to be added to a secure document, the method comprising: receiving a request, from an administrator of a secure document, to enable modification of a region of the secure document with an addition of pictorial content, the secure document enabled to accept a signature on the secure document by the signer (see para 40; an author/administrator creates the document and send the document to be signed by a second user e.g. signer to insert images and signature); receiving, from the signer, a command to add pictorial content to the region; responsive to receiving the command, adding the pictorial content to the region; receiving, from the signer, a signature on the secure document (see para 44, 47: teaches user request to complete the fields -to add the photo -, the second user signs the document).
Dang doesn’t specifically teach the secure document configured to prevent modification of contents of the secure document by a signer, 
Bloomfield teaches the secure document configured to prevent modification of contents of the secure document by a signer (see para 58; teaches secured documents having a setting “lock down” where only the signing field can be input by a signer, preventing editing anywhere else on a document).
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings for preventing any edits to a document except where its need to be signed  of Bloomfield to modify the teachings of Dang, since a person would have been motivated to do so for security purposes.
Dang teaches receiving photo and signature (see para 4, 44, 47, 64), but doesn’t specifically teach responsive to determining that the pictorial content has been added and the signature has been received, disabling the secure document from accepting further modifications.
Roland teaches responsive to determining that the pictorial content has been added and the signature has been received, disabling the secure document from accepting further modifications (see para 144; teaches field validation and after the document has been validated that all required fields are completed, locking the document from further editing).
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Roland to modify the teachings of Dang to lock the document after validating that all required data has been entered, since a person would have been motivated to do so for security purpose, keeping integrity of the document content as intended by the administrator and securing the signers signature. 
Dang doesn’t specifically teach wherein the request to enable modification of the region comprises a requirement that the pictorial content include a predefined object; determining whether the pictorial content meets the requirement by verifying that the predefined object is included in the pictorial content; responsive to determining that the pictorial content meets the requirement, adding the pictorial content to the region.
Amsterdam teaches wherein the request to enable modification of the region comprises a requirement that the pictorial content include a predefined object; determining whether the pictorial content meets the requirement by verifying that the predefined object is included in the pictorial content; responsive to determining that the pictorial content meets the requirement, adding the pictorial content to the region (see para 72-75: teaches a request to place an image in a document. Th image has requirements that need to be meet in order for the image to be uploaded to the document. Detection means to identify specific, objects person, etc in the image to meet the requirements in accordance with the request. When the requirements are meet, uploading the image)
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Amsterdam to modify the teachings of Dang for image acceptance criteria, since a person would have been motivated to do so in order to fulfill the image requirements as intended by the administrator. 

In regards to claims (2 and 14), Dang teaches sending request for a signer (see para 44, 47), but doesn’t specifically teach wherein the pictorial content is not added to the region responsive to determining that the pictorial content does not meet the requirements. 
Amsterdam teaches wherein the pictorial content is not added to the region responsive to determining that the pictorial content does not meet the requirements. (see para 72-76: not adding the image when it doesn’t meet the requirements). 
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Amsterdam to modify the teachings of Dang for image acceptance criteria, since a person would have been motivated to do so in order to fulfill the document image requirements as intended by the administrator to fulfill the document request. 

In regards to claims (3 and 15), Dang teaches wherein the pictorial content comprises a photograph, wherein adding the pictorial content to the region comprises adding the photograph to the region (see abstract and para 4, 44, 47, 64 adding the picture in the image field); wherein the method further comprises: responsive to receiving the command, transmitting a link to a mobile device of the signer; wherein the link, when selected by the signer at the mobile device, causes the photograph to be captured and receiving, from the mobile device, the photograph (see para 40-41, 54, 71; sending a link to a user to open the form for signing and add image. Para 63 and 71 teaches providing the user interface to capture a new photograph).

In regards to claims (4 and 16), Dang teaches wherein the signer is enabled to mark up the photograph with a drawing tool; wherein the markup is shown in the region with the photograph (see abstract and at least para 4, 32, 64; teaches a signature can be drawing. Receiving the signature through use of drawing tool e.g. stylus, touch screen to input signature or other tool to draw the signature. Also teaches cross signing where part of the signature is on the picture).

In regards to claims (9 and 19), Dang teaches wherein, further responsive to determining that the pictorial content has been added and the signature has been received, a server associated with the administrator receives the pictorial content (see para 44, 51 the signature engine received the document with the image and signature and stored for display, print or any other need purpose). 
Dang doesn’t specifically teach wherein the server determines whether the pictorial content satisfies a criterion, and wherein the server routes the secure document to a destination corresponding to the criterion.
Amsterdam teaches wherein the server determines whether the pictorial content satisfies a criterion, and wherein the server routes the secure document to a destination corresponding to the criterion (see para 72-76: determination if the content satisfies criteria to continue the process of the document).
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Amsterdam to modify the teachings of Dang for image acceptance criteria, since a person would have been motivated to do so to fulfill the document  image requirements as intended by the administrator. 

In regards to claims (10 and 20) Dang teaches wherein the request comprises access permissions defining one or more persons who are authorized to modify the region (see para 40; adding email or any other identification information of who need to sign the document).

In regards to claim 11, Dang teaches wherein the pictorial content is generated by the signer using a drawing tool to draw content into the region (see abstract and at least para 4, 32, 64; teaches a signature can be drawing. Receiving the signature through use of drawing tool e.g. stylus, touch screen to input signature or other tool to draw the signature. Also teaches cross signing where part of the signature is on the picture).

In regards to claim 12 Dang doesn’t specifically teach  wherein the request to enable modification of the region comprises an instruction to enable modification responsive to a condition having been met in the context of the secure document.
Bloomfield teaches wherein the request to enable modification of the region comprises an instruction to enable modification responsive to a condition having been met in the context of the secure document (see para 55; teaches once the user has logged in, the system verifies if the user meets condition associated to the document e.g. the user has what its needed to signed the document). 
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Bloomfield to modify the teachings of Dang to verify if the users meets conditions associated with the secured document, since a person would have been motivated to do so to make sure the signers can complete the finalization of the document.

Claims (5, 6, 8 and 17) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang, Bloomfield, Roland and Amsterdam as applied to claims (1 and 13) above, and further in view of Bartley et al. (US20160179776) and Munemann (US20160212201).

In regards to claims 5 and 17, Dang teaches multiple users using the system and method and receiving picture and signature from multiple users from multiple devices  (see FIG. 1 and para 38, 44, 47 e.g. users 101A-N, user devices 102A-N), but Dang doesn’t specifically teach wherein the pictorial content is first pictorial content, and wherein the method further comprises: receiving second pictorial content from a second participant in the secure document; 
Bartley teaches specifically teach wherein the pictorial content is first pictorial content, and wherein the method further comprises: receiving second pictorial content from a second participant in the secure document (see FIG. 4 and at least para 62, 74, 77, 83 and 95 teaches an executable document having multiple parties in multiple devices completing a real-time transaction and signing the executable document).
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Bartley to modify the teachings of Dang to provide mean to allow multiple users (parties) to complete a transaction on an executable/secured document to the system Dang and thus multiple users can include pictures and signatures to the secured document taught by Dang, since a person would have been motivated to do so to facilitate transaction performance (see Bartley abstract and para 5-6).
Dang doesn’t specifically teach annotating the first pictorial content with an identifier of the signer; and identifying the second pictorial content with an identifier of the second participant.
However, Munemann teaches annotating the first pictorial content with an identifier of the signer; and identifying the second pictorial content with an identifier of the second participant (see para 275; teaches known techniques for annotating/highlighting anything added by different user with different color to differentiate to identify each person).
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Munemann to modify the teachings of Dang to as to highlight each users added content when interacting on the same transaction document with different colors to the system of Dang, since a person would have been motivated to do so to facilitate identifying different people in the transaction or environment (see para 275)

In regards to claim 6, Dang teaches adding pictorial content (see para 44-47) as provided above, but doesn’t specifically teach wherein annotating the first pictorial content with the identifier of the signer comprises using a first color, and wherein annotating the second pictorial content with the identifier of the second participant comprises using a second color different from the first color. 
However, Munemann teaches wherein annotating the first pictorial content with the identifier of the signer comprises using a first color, and wherein annotating the second pictorial content with the identifier of the second participant comprises using a second color different from the first color. 
 (see para 275; teaches known techniques for annotating/highlighting anything added by different user with different color to differentiate to identify each person).
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Munemann to modify the teachings of Dang to as to highlight each users added content when interacting on the same transaction document with different colors to the system of Dang, since a person would have been motivated to do so to facilitate identifying different people in the transaction or environment (see para 275).

In regards to claim 8, Dang teaches multiple users using the system and method and receiving picture and signature from multiple users from multiple devices  (see FIG. 1 and para 38, 44, 47 e.g. users 101A-N, user devices 102A-N), but Dang doesn’t specifically teach wherein the second participant, in addition to the signer, has signatory rights, and wherein disabling the secure document from accepting further modifications occurs responsive to determining that the second participant has signed the secure document.
Bartley teaches wherein the second participant, in addition to the signer, has signatory rights, and wherein disabling the secure document from accepting further modifications occurs responsive to determining that the second participant has signed the secure document (see FIG. 4 and at least para 62, 74, 77, 83 and 95 teaches an executable document having multiple parties in multiple devices completing a real-time transaction and signing the executable document. Determining that the document has been signed/executed by all parties and locking document).
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Bartley to modify the teachings of Dang to provide mean to allow multiple users (parties) to complete a transaction on an executable/secured document to the system Dang, since a person would have been motivated to do so to facilitate transaction performance (see Bartley abstract and para 5-6).

Claim  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang, Bloomfield, Roland, Amsterdam, Bartley and Munemann as applied to claim 5 above and further in view of Lieu (US 20170012993).

In regards to claim 7, Dang teach further comprising: detecting that a person is viewing the secure document subsequent to disabling the secure document from accepting further modifications (see para 41; teaches a user from a second device access the system to preview and sign the document).
Although Dang teaches logging in in order to sign (see para 41), it doesn’t specifically teach determining a credential of the person; and selectively hiding at least one of the first annotation and the second annotation based on the credential.
Lieu teaches determining a credential of the person; and selectively hiding at least one of the first annotation and the second annotation based on the credential (see para 49; teaches annotations access  based on access levels of the users).
It would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings of Lieu to modify the teachings of Dang to for annotation viewing access levels, since a person would have been motivated to do so for security purpose.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144